DETAILED ACTION
This Office Action is responsive to application number 17/497,300 GREY WATER TOILET AND FLUSHING METHOD, filed on 10/8/21. Claims 1-20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-13 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoeppener (NL 1023302 C2) in view of Johnson, Jr. (US 5,845,346).
Regarding claim 1 Hoeppener shows a grey water system configured to be in fluid communication with a trapway (5) of a toilet (at 2) the grey water system comprising: a collection device (not shown but each appliance that uses water would have a collection device/drain) configured to capture water from at least one appliance (page 6); the captured water moved from the at least one appliance to a storage tank (13); and a pipe (10) configured to connect an outlet of the storage tank (Fig. 1) to the trapway of the toilet.  But Hoeppener fails to show a pump that is configured to move the captured water from the at least one appliance to the storage tank.  However, in another similar grey water system Johnson, Jr. shows a pump (40) that is configured to move captured water (in 12) from an appliance (16-22) to the storage tank (toilet tank).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include a pump configured to move captured water to a storage tank for the purpose of moving water that is captured below the storage tank up to the storage tank as shown by Johnson, JR. 
Regarding claim 2 Hoeppener shows the grey water system of claim 1, further comprising: a valve (shown in Fig. 1, in tank 9 (and 11)) between the outlet of the storage tank to the trapway of the toilet.  
Regarding claim 3 Hoeppener shows the grey water system of claim 2, further comprising: an actuator (inherent; not shown; page 7 details convention systems for flushing, conventional toilet flushes include an actuator) configured to control the valve to open and close the pipe between the outlet of the storage tank to the trapway of the toilet.  
Regarding claim 4 Hoeppener shows the grey water system of claim 3, and shows that the toilet actuator is conventional, which general is a lever, but fails to specifically show wherein the actuator includes a lever arm.  However, Johnson shows the actuator is a lever arm (shown on tank; Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include a lever arm as an actuator as is conventionally seen in most toilets as shown by Johnson, Jr. 
Regarding claim 7 Hoeppener shows the grey water system of claim 1, further comprising: a dispensing subsystem configured to dispense excess grey water from the system (15; diverted from the tank) and fails to show the subsystem configured to dispense excess grey water from the storage tank away from the toilet.  However, Johnson, Jr. shows a subsystem (24) that is configured to dispense excess grey water from the storage tank (12) away from the toilet (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include a way to drain the storage tank directly into the sewer as shown by Johnson, Jr. for the purpose of keeping the storage tank from overflowing. 
Regarding claim 8 Hoeppener as combined the shows the grey water system of claim 7, wherein the dispensing subsystem is in fluid communication with a drain pipe connected to the toilet (as combined).  
Regarding claim 9 Hoeppener shows the grey water system of claim 1, wherein an inlet opening for the trapway of the toilet is angled so that the grey water is introduced to the trapway under assistance of gravity (Fig. 1; Hoeppener).  
Regarding claim 10 Hoeppener shows the grey water system of claim 1, wherein the at least one appliance includes a bath or a shower (page 6 ¶ [05]).  
Regarding claim 11 Hoeppener shows a grey water system configured to be in fluid communication with a trapway (5) of a toilet, the grey water system comprising: a collection device (not shown but each appliance that uses water would have a collection device/drain) configured to capture water from at least one appliance (page 6) in proximity to the toilet (at 2); the captured water moved from the at least one appliance to a storage tank (13); wherein the storage tank is connected to the trapway of the toilet through a first path (at 10) and connected to a drain pipe (8) of the toilet through a second path (3, 2, 8); - 30 -Appl. No.: Not yet assignedAtty Docket No.: 010222-20100B-US (PT-KP-1864-US-CNT[21) a pipe (10) configured to connect an outlet of the storage tank to the trapway of the toilet; and a valve (shown in Fig. 1, in tank 9 (and 11)) between the outlet of the storage tank to the trapway of the toilet.  But Hoeppener fails to show a pump that is configured to move the captured water from the at least one appliance to the storage tank.  However, in another similar grey water system Johnson, Jr. shows a pump (40) that is configured to move captured water (in 12) from an appliance (16-22) to the storage tank (toilet tank).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include a pump configured to move captured water to a storage tank for the purpose of moving water that is captured below the storage tank up to the storage tank as shown by Johnson, JR.
Regarding claim 12 Hoeppener shows the grey water system of claim 11, further comprising: an actuator (inherent; not shown; page 7 details convention systems for flushing, conventional toilet flushes include an actuator) configured to control the valve to open and close the pipe between the outlet of the storage tank to the trapway of the toilet.    
Regarding claim 13 Hoeppener shows the grey water system of claim 12, and shows that the toilet actuator is conventional, which general is a lever, but fails to specifically show wherein the actuator includes a lever arm.  However, Johnson shows the actuator is a lever arm (shown on tank; Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include a lever arm as an actuator as is conventionally seen in most toilets as shown by Johnson, Jr.
Regarding claim 16 Hoeppener shows the grey water system of claim 11, further comprising: a dispensing subsystem configured to dispense excess grey water from the system (15; diverted from the tank) and fails to show the subsystem configured to dispense excess grey water from the storage tank away from the toilet.  However, Johnson, Jr. shows a subsystem (24) that is configured to dispense excess grey water from the storage tank (12) away from the toilet (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include a way to drain the storage tank directly into the sewer as shown by Johnson, Jr. for the purpose of keeping the storage tank from overflowing.
Regarding claim 17 Hoeppener shows the grey water system of claim 11, wherein an inlet opening for the trapway of the toilet is angled so that the grey water is introduced to the trapway under assistance of gravity (Fig. 1; Hoeppener).  
Regarding claim 18 Hoeppener shows grey water system comprising: a trapway (5) coupled to a toilet (at 2); a collection device (not shown but each appliance that uses water would have a collection device/drain) configured to capture water from at least one appliance (page 6) separate from the toilet; the captured water moved from the at least one appliance to a storage tank (13); and a pipe (10) configured to connect an outlet of the storage tank to the trapway of the toilet.  But Hoeppener fails to show a pump that is configured to move the captured water from the at least one appliance to the storage tank.  However, in another similar grey water system Johnson, Jr. shows a pump (40) that is configured to move captured water (in 12) from an appliance (16-22) to the storage tank (toilet tank).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include a pump configured to move captured water to a storage tank for the purpose of moving water that is captured below the storage tank up to the storage tank as shown by Johnson, JR.
Regarding claim 19 Hoeppener shows the grey water system of claim 18, further comprising: a valve (shown in Fig. 1, in tank 9 (and 11)) between the outlet of the storage tank to the trapway of the toilet.
Regarding claim 20 Hoeppener shows the grey water system of claim 19,: and shows that the toilet actuator is conventional, which general is a lever, but fails to specifically show wherein the actuator includes a lever arm.  However, Johnson shows the actuator is a lever arm (shown on tank; Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include a lever arm as an actuator as is conventionally seen in most toilets as shown by Johnson, Jr.
Claims 5, 6, 14 and 15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoeppener (NL 1023302 C2) in view of Johnson, Jr. (US 5,845,346) Stewart (US Pub. 2005/0102747).
Regarding claim 5 Hoeppener shows the grey water system of claim 3, but fails to show wherein the actuator includes a button that is configured to send an electronic signal to a solenoid for opening or closing of the valve.  However, Stewart shows a toilet device wherein an actuator includes a button (70) that is configured to configured to send an electronic signal to a solenoid (¶ [0025]) for opening or closing of the valve ¶ [0025]).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include an electronic button and solenoid for automatically opening or closing the valve for the purpose of admitting a specified quantity of water for water savings as shown by Stewart. 
Regarding claim 6 Hoeppener shows the grey water system of claim 5, wherein a timing for the electronic signal is selected based on the toilet (as combined ¶ [0025]; flushing sequence is dependent on the toilet and flush volume needed is dependent on toilet; page 7; Hoeppener).  
 Regarding claim 14 Hoeppener shows the grey water system of claim 12, but fails to show wherein the actuator includes a button that is configured to send an electronic signal to a solenoid for opening or closing of the valve.  However, Stewart shows a toilet device wherein an actuator includes a button (70) that is configured to configured to send an electronic signal to a solenoid (¶ [0025]) for opening or closing of the valve ¶ [0025]).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoeppener to include an electronic button and solenoid for automatically opening or closing the valve for the purpose of admitting a specified quantity of water for water savings as shown by Stewart. 
Regarding claim 15 Hoeppener shows the grey water system of claim 14, wherein a timing for the electronic signal is selected relation to a siphon for the toilet (as combined ¶ [0025]; flushing sequence is dependent on the toilet and flush volume needed is dependent on toilet; page 7; Hoeppener).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10, 13, 15-18, 20, 25 and 26 of U.S. Patent No. 10,655,313. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borg et al. (US 8,607,377) shows a grey water system for toilet flushing; Hall et al. (US Pub. 2012/0000014) shows the general state of the art for grey water collection and recycling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        8/11/2022